        Case 1:17-cv-00376-KG-KBM Document 67 Filed 04/04/19 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

KERRY CUMMING,

        Plaintiff,

v.                                                                        No. 1:17-cv-00376 KG-KBM

QUESTA SCHOOLS BOARD OF EDUCATION and
QUESTA INDEPENDENT SCHOOLS,

        Defendants.


                 DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE TO
                      DEFENDANT’S MOTION TO TAX COSTS

        Defendant Questa Independent Schools Board of Education (inclusive of Questa

Independent Schools), by and through its counsel of record, the Brown Law Firm, Brown & Gurulé

(Desiree D. Gurulé), pursuant to D.N.M. LR-Civ. 54.1 and Fed. R. Civ. P. 54, hereby submits its Reply

to Plaintiff’s Response to Defendant’s Motion to Tax Costs. In support of this reply, Defendant states

it is entitled to all asserted costs against Plaintiff under the above rules pursuant to the Final Judgment

entered on February 15, 2019.

                                               Introduction

        Plaintiff’s Response to Defendant’s Motion to Tax Costs contains no substantive analysis

relating to her claim that the deposition transcription fee and lay witness fee for the deposition of

Plaintiff’s treating expert Dr. Brian Levy, M.D., were not reasonably necessary to the litigation in this

matter. Instead, Plaintiff argues that a ruling concerning Defendant’s motion to tax costs should be

stayed pending the outcome of the appeal filed by the Plaintiff in this matter. Response, p.2 [Doc. 64].

Defendant’s motion should be granted based upon the following: the Court retains jurisdiction

regarding the motion to tax costs, the costs sought by Defendant were reasonably necessary to the

litigation, and the motion was timely filed.
                                                    1
         Case 1:17-cv-00376-KG-KBM Document 67 Filed 04/04/19 Page 2 of 6



                                                Argument

    I.       The Court retains jurisdiction over the collateral issue of taxation of costs
             following the final judgment issued in this matter.

             The Court retains jurisdiction over the collateral matter of Defendant’s Motion to Tax

Costs.

                 Although filing notice of appeal generally divests the district court of
                 jurisdiction over the issues on appeal, the district court retains
                 jurisdiction    over     collateral    matters     not   involved      in
                 the appeal." Lancaster v. Indep. Sch. Dist. No. 5, 149 F.3d 1228, 1237
                 (10th Cir. 1998) (internal citations and quotation marks
                 omitted). Motions for fees and costs are considered collateral matters
                 over which the district court retains jurisdiction. See Smith v. Phillips,
                 881 F.2d 902, 905 n. 9 (10th Cir.1989)("Even after an appeal has been
                 taken the district court may consider applications for attorneysʹ fees
                 because they are considered wholly collateral to the merits . . .
                 ."); Dataq, Inc. v. Tokheim Corp., 736 F.2d 601, 606 (10th Cir.
                 1984) (rejecting the defendant's argument that a notice of appeal
                 divested the district court of jurisdiction to consider
                 a motion for costs following judgment).


Stapp v. Curry Cty. Bd. of Cty. Comm'rs, No. 15-356 GBW/CG, 2016 U.S. Dist. LEXIS 189666, at *3

(D.N.M. May 4, 2016).

         The case cited by Plaintiff’s counsel, Gaedeke Holdings VII Ltd. v. Baker , No. 17-6241(10th Cir.

Feb. 2009), concerned a stay on motions for awards of costs and attorney’s fees in a multi-party matter

after a jury verdict in favor of the Plaintiff with an award of damages as to some, but not all of the

defendants. Gaedeke, No. 17-6241, pp. 2-6. In Gaedeke, the initial stay occurred based upon an

unopposed motion to stay the resolution of post-trial motions until the resolution of any pending

appeals. Id. Here, Plaintiff did not file a motion to stay rulings on post-judgment issues, nor would

such a stay be appropriate in this case. The collateral issue of Defendant’s recoverable costs is not

complex in this matter, there are only two parties in this case, and the amount in dispute related to the




                                                     2
          Case 1:17-cv-00376-KG-KBM Document 67 Filed 04/04/19 Page 3 of 6



reasonableness of Defendant’s sought costs is less than $1,000.00. See Doc. 64, p. 2. As a result, a stay

of decision concerning costs in this matter is not warranted, and Defendant’s costs should be awarded.

    II.       The only disputed costs, those of the lay witness fee and cost of the transcript of
              the deposition of Dr. Brian Levy, M.D., were reasonably necessary to the
              litigation in this matter.

          While Plaintiff did not substantively address the reasonableness of these costs, the costs

disputed by the Plaintiff were reasonably necessary to the litigation in this matter. The following facts

are relevant to this determination: Plaintiff sought in excess of $75,000.00 in her Complaint in this

matter. Doc. 1, p.2, ¶ 8 (filed 3/27/2017). Plaintiff identified correspondence from Dr. Levy as a

potential exhibit in this matter. Doc. 11, p. 7 (filed 6/7/2017). The deadlines for the parties’ disclosure

of experts in this were September 14, 2017 (Plaintiff’s disclosure) and October 16, 2014 (Defendant’s

disclosure). Doc. 13, p. 2 (filed 6/14/2017). The deadline for the filing of pre-trial motions in this

matter (other than those pertaining to discovery) was January 25, 2018. Id.

          In addition to the information received via the Plaintiff’s initial disclosures, Defendant served

written discovery requests upon the Plaintiff concerning the specific damages sought by the Plaintiff

in this matter. See excerpts, Plaintiff’s Discovery Responses and Initial Disclosures, infra. Based upon

Plaintiff’s asserted damages claims, on November 29, 2017 Defendant deposed Dr. Levy as Plaintiff’s

treating expert pertaining to her claim for emotional distress and mental health damages allegedly

caused by the actions of the Defendant. Based upon the scheduling order and deadlines in this matter,

Defendant was required to take the deposition of Dr. Levy prior to the Court’s issuance of a ruling

on Defendant’s Motion for Summary Judgment. While the Court maintains discretion under Rule 54

concerning an award of costs, “there is a strong presumption that taxable costs will be awarded to the

prevailing party, and a district court must identify reasons justifying any denial.” Stapp v. Curry Cty. Bd.

of Cty. Comm'rs, No. 15-356 GBW/CG, 2016 U.S. Dist. LEXIS 189666, at *3 (D.N.M. May 4, 2016)




                                                     3
       Case 1:17-cv-00376-KG-KBM Document 67 Filed 04/04/19 Page 4 of 6



(citing Rodriguez v. Whiting Farms, Inc., 360 F.3d 1180, 1190 (10th Cir.2004); Klein v. Grynberg, 44 F.3d

1497, 1507 (10th Cir. 1995)).




                                                   4
       Case 1:17-cv-00376-KG-KBM Document 67 Filed 04/04/19 Page 5 of 6



        Because Defendant’s motion for summary judgment was granted in its entirety, thus

foreclosing all claims by the Plaintiff, Defendant was not required to present Dr. Levy’s testimony in

this matter. However, it was reasonably necessary for the Defendant to take the deposition of the

only witness identified by the Plaintiff as a medical provider who could have possibly supported

Plaintiff’s claim of post-traumatic stress disorder caused by the Defendant. First, the deposition

testimony provided Defendant with information relevant to Plaintiff’s emotional distress and mental

health damages claims. Second, had the Court not granted Defendant’s motion for summary

judgment, the testimony of Dr. Levy would have been necessary to the litigation at trial if Plaintiff had

been permitted to present evidence of emotional distress damages to the jury. For these reasons, the

deposition transcript and lay witness fee for Dr. Levy were reasonably necessary to the litigation, and

should be awarded to Defendant.

                                              Conclusion

        Because the Court retains jurisdiction over this collateral matter, the motion to tax costs was

timely filed and complies with Fed. R. Civ. P. 54 and D.N.M.LR-Civ. 54, and the disputed costs were

reasonably necessary to the litigation, Defendant requests that its motion to tax costs be granted in its

entirety and that costs be awarded to Defendant as the prevailing party in this matter.

                                                                Respectfully submitted:

                                                                BROWN LAW FIRM
                                                                BROWN & GURULÉ

                                                                /s/Desiree D. Gurulé, 4/4/19
                                                                DESIREE D. GURULÉ
                                                                Attorney for Defendant
                                                                333 Rio Rancho Blvd. NE, Suite 102
                                                                Rio Rancho, NM 87124
                                                                Phone: (505) 292-9677
                                                                Fax: (505) 292-9680
                                                                desiree@brownlawnm.com




                                                   5
       Case 1:17-cv-00376-KG-KBM Document 67 Filed 04/04/19 Page 6 of 6



       I HEREBY CERTIFY that on the 4th day of April, 2019, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

        Timothy L. White
        tim@valdezwhite.com

/s/ Desiree D. Gurulé
Desiree D. Gurulé




                                                6
